internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom it a 5-plr-122560-98 date i999 sep legend 19xx dollar_figurex dollar_figurey tp1 tp1w tp2 affiliate agency agreement deficiency monthly recovery named parties purchaser related entities dear this is in response to your authorized representative's request on your behalf for a private_letter_ruling under sec_453 of the internal_revenue_code and 15a c ii of the temporary income_tax regulations thereunder sec_15a c i provides for use of an alternative method of basis recovery in circumstances involving contingent payment installment_sales of property where use of the general tules provided in the code and regulations would inappropriately defer recovery_of a taxpayer's basis in the property sold o203 plr-122560-98 facts tp1 and tp1w are cash_basis taxpayers tp1 and tp2 are brothers who tp1 owned a owned and operated an insurance agency under the name agency majority interest in the agency more than years prior to 19xx tp1 purchased his interest in the business conducted by the agency for dollar_figurey tp2 held a minority interest in the agency the information provided does not indicate whether tp2 purchased a portion of tp1's interest in the business or acquired his interest by some other means during 19xx purchaser made an offer to tp1 and tp2 to purchase the assets used in the agency's insurance_business it has been represented that the contracts which tp1 ard tp2 executed with the purchaser were identical in all respects other than the sales_price which reflected the value the respective interests in the agency owned by tp1 and tp2 the provisions of tp1's sales contract the agreement’ are described as the request for a ruling is limited to tp1 the agreement indicates that tp1 and tp2 simultaneously signed identical asset purchase agreements except for the amount of the purchase_price for the purpose of selling percent of the business to the purchaser the agreement defines the business as the agency section dollar_figure of the agreement provides that tpi and tp2 who are sometimes collectively referred to as sellers and individually as a seller sold all of their right title and interest in the business_assets to the purchaser section dollar_figure of the agreement defines the term business_assets as any and all a the receivables due from assets for use in the agency which are described as customers of the agency related to payments owed to insurance_companies for premiums interest service charges and similar obligations due said insurance_companies from customers as listed on schedule a of the agreement as well as contingent income subject_to the terms of sec_5 b of the agreement b all of the agency and the lists of clients and suppliers including as set forth on schedule b i of the agreement goodwill and other intangible assets including without limitation all of seller's intellectual or similar_property relating to the business including without limitation its trade names and applications therefor listed on schedule b ii of the agreement and the exclusive right to use the name agency and any other fictitious names of the business and all variations thereof c all of the sellers’ permits licenses orders or other approvals utilized in the operation cf the agency that are assignable to the purchaser d all of the sellers’ and the agency's agreements relating to the agency as described on schedule d of the agreement and e all of sellers’ books records documents books of account files and correspondence insofar as same relate to the operation of the agency oy plr-122560-98 section dollar_figure of the agreement provides in part that all contingent income paid after the closing date from insurance_companies to the purchaser based on the level of revenue generated by the agency for the insurance_company during a certain period of time would be pro rated according to the number of days in that aforesaid period of time prior to the closing date which would be paid to tp1 and tp2 and the number of days in that aforesaid period of time after the closing date which would be paid to the purchaser section dollar_figure of the agreement provides that the term business_assets shall include only the assets listed in section dollar_figure and the schedules thereto and shaii not includeti any of sellers’ cash and cash equivalents ii commissions received by the sellers or purchaser directly related to fully completed insurance applications sent to insurance_companies prior to the closing date including but not limited to insurance applications for spring 19xx multi-peril and hail crop insurance pre-closing commissions which were to be paid to sellers upon receipt by the purchaser or iii any real_property or improvements thereon section dollar_figure of the agreement provides that the aggregate consideration payable to tp1 shall be an amount equal to fifty percent of the collected commission income during the five consecutive years from the closing date provided however that the price would not be less than dollar_figurex for purposes of the provision the term collected commission income was defined as commissions other than pre-closing commissions and commissions from bank business insurance products placed through the purchaser insuring risks borne by the affiliate or its successors related entities named parties and customers of the affiliate collected by the purchaser after the closing date irrespective of section dollar_figure of the agreement your authorized representative has indicated that both tp1 and the purchaser interpret bank business to include all commissions other than pre-closing commissions and commissions or service fees on insurance products sold by tp1 or tp2 subsequent to the closing of the sale it has similarly been represented that contrary to sec_1 a and dollar_figure of the agreement no accounts_receivable or liabilities were transferred to or assumed by the purchaser the provisions in the agreement were attributed to use of a standard sales contract at the closing of the sale the purchaser made a dollar_figurex advance_payment of the amount of the minimum purchase_price provided for in the agreement within days after the end of each of the consecutive months subsequent to the closing the purchaser was required to pay sellers additional_amounts equal to the difference between i percent of the collected commission income for such calendar month and ii the sum of the monthly recovery and any deficiency the amount indicated as the monthly recovery was greater than the amount required to provide for pro_rata recovery_of the advance_payment of the minimum sales_price over tho po see army ed plr-122560-98 law and analysis sec_453 of the code provides as a general_rule that except as otherwise provided in that section income from an installment_sale shall be taken into account under the installment_method for federal_income_tax purposes sec_453 of the code defines the term installment_sale as a disposition of property where at least payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 of the code defines installment_method as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 of the code provides that the secretary_of_the_treasury shall prescribe regulations providing for ratable basis recovery in transactions where the gross_profit or the total_contract_price or both cannot readily be ascertained sec_15a_453-1 of the temporary regulations provides that the term contract_price means the total_contract_price equal to the selling_price reduced by that portion of any qualifying_indebtedness as defined in sec_15a_453-1 assumed_or_taken_subject_to by the buyer which does not exceed the seller's basis in the property adjusted to reflect commissions and other selling_expenses sec_15a_453-1 of the temporary regulations defines the term gross_profit as the selling_price less the adjusted_basis as defined in sec_1011 of the code and the regulations thereunder sec_15a_453-1 of the temporary regulations defines the term contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which the sale_or_other_disposition occurs the term contingent_payment_sale does not include transactions with respect to which the installment_obligation represents under applicable principles of tax law a retained_interest in the property which is the subject of the transaction an interest in a joint_venture or a partnership an equity_interest in a corporation or similar transaction regardless of the existence of a stated maximum selling_price or fixed payment terms the temporary regulations provide rules for allocating the taxpayer's basis to payments received and to be received in a contingent_payment_sale the rules distinguish between contingent_payment_sales for which a maximum selling_price is plr-122560-98 determinable sales for which a maximum selling_price is not determinable but the time over which payments will be received is determinable and sales for which neither a maximum selling_price nor a definite payment term is determinable sec_15a_453-1 of the temporary regulations provides that a contingent_payment_sale will be treated as having a stated maximum selling_price if under the terms of the agreement the maximum amount of sales proceeds that may be received by the taxpayer can be determined at the end of the taxable_year in which the sale_or_other_disposition occurs the stated maximum selling_price shall be determined by assuming that all of the contingencies contemplated by the agreement are met or otherwise resolved in a manner that will maximize the selling_price and acceierate payments to the earliest date or dates permitted under the agreement sec_15a_453-1 of the temporary regulations provides that when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which the sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sales_price agreement is fixed the taxpayer's basis inclusive of selling_expenses shail be allocated to the taxable years in which payment may be received under the agreement in equal annual increments sec_15a_453-1 of the temporary regulations provides that a taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show that the alternative method is a reasonable method of ratably recovering basis and - that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule in addition sec_15a_453-1 of the temporary regulations provides guidelines as to what type of data is acceptable in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer's basis the section provides that the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profits or other factual data that are subject_to verification the section further provides that the taxpayer ordinarily is not permitted to rely upon projections of future productivity plr-122560-98 receipts profits or the like however in special circumstances a reasonable projection may be acceptable if the projection is based upon a specific event that already has occurred under the method of basis recovery proposed by tp1 the amount of basis allocated to an installment_payment would bear the same ratio to tp1's total basis in the property sold that the principal component of the installment_payment determined in accordance with the provisions of sec_1274 of the code and regulations thereunder would bear to the estimated total principal payments that tp1 would receive under the terms of the agreement the amount of the total estimated installment payments_to_be_received would be determined by the use of an arithmetic formula based on the production of commission income by tp1 and tp2 the historical growth rate in such income and certain additional factors and or modifications conclusion based on the information submitted and the representations made we conclude that application of the normal basis recovery rule_of sec_15a_453-1 would substantially and inappropriately defer recovery_of tp1's basis and that tp1's alternative method of basis recovery is reasonable accordingly the principal portion of each installment_payment that tp1 receives under the terms of the agreement that will be treated as basis recovery will bear the same ratio to his total basis in the property sold as the principal payment bears to the total amount of the principal payments estimated to be received under the agreement the above ruling is conditioned on the representations that tp1's basis in the assets sold was dollar_figurey at the time of sale and that the assets sold did not include accounts_receivable or rights to accounts_receivable in addition it is conditioned on the amounts to be received by tp1 under his employment contract with purchaser being reasonable_compensation for the services tp1 will provide except as expressly provide herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer s to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent iop plr-122560-98 in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this letter to your authorized representative sincerely assistant chief_counsel income_tax and accounting -_ oo poe bye douglas a fahéy assistant to the branch chief cc dom it a _ enclosures ce cc
